Title: To George Washington from Bushrod Washington, 27 September 1786
From: Washington, Bushrod
To: Washington, George



Bushfield, September 27th [1786]

We have lately instituted a society in these lower counties, called the Patriotic Society. As it is something new, and there are a few men both good and sensible who disapprove of it, it will be a high gratification to me to know your sentiments of it, if you will be so kind as to communicate them. The object of the institution is to inquire into the state of public affairs; to consider in what the true happiness of the people consists, and what are the evils which have pursued, and still continue to molest us; the means of attaining the former, and escaping the latter; to inquire into the conduct of those, who represent us, and to give them our sentiments upon those laws, which ought to be or are already made.
It will also be a considerable object to instil principles of frugality into the minds of the people, both by precept and example. If any real good should result from such a society, we hope similar ones will be generally instituted through the State; and, if so, they may establish a very formidable check upon evil-disposed men, who, clothed with power, make interested motives, and not public good, the rule of their conduct. These are the general outlines of the institution; and, whether in the event it may be beneficial or not, I think that it has taken its rise in virtuous motives. We have had a considerable meeting of the most sensible and respectable gentlemen in this part of the country, and another is to be held on Tuesday next, previous to the meeting of the Assembly. Our design is to hold another as soon as the Assembly has risen; the first to instruct our delegates what they ought to do, the next to inquire what they have done.
